 


114 HR 2946 IH: Incentivize Corporate America Act of 2015
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2946 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2015 
Mr. Williams introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to reduce the corporate income tax rate to 20 percent. 
 
 
1.Short titleThis Act may be cited as the Incentivize Corporate America Act of 2015. 2.20-percent corporate tax rate (a)In generalSubsection (b) of section 11 of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(b)Amount of taxThe amount of the tax imposed by subsection (a) shall be 20 percent of taxable income. . (b)Conforming amendments (1)Paragraphs (2)(B) and (6)(A)(ii) of section 860E(e) of such Code are each amended by striking section 11(b)(1) and inserting section 11(b). 
(2) 
(A)Section 1445(e)(1) of such Code is amended— (i)by striking 35 percent and inserting the rate of tax in effect for the taxable year under section 11(b), and 
(ii)by striking of the gain and inserting multiplied by the gain. (B)Section 1445(e)(2) of such Code is amended by striking 35 percent of the amount and inserting the rate of tax in effect for the taxable year under section 11(b) multiplied by the amount. 
(C)Section 1445(e)(6) of such Code is amended— (i)by striking 35 percent and inserting the rate of tax in effect for the taxable year under section 11(b), and 
(ii)by striking of the amount and inserting multiplied by the amount. (D)Section 1446(b)(2)(B) of such Code is amended by striking section 11(b)(1) and inserting section 11(b). 
(3)Section 852(b)(1) of such Code is amended by striking the last sentence. (4)Section 7874(e)(1)(B) of such Code is amended by striking section 11(b)(1) and inserting section 11(b). 
(c)Effective date 
(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to taxable years beginning after December 31, 2015. (2)WithholdingThe amendments made by subsection (b)(2) shall apply to distributions made after December 31, 2015.  
 
